MEMORANDUM **
Rolando Perez appeals from his guilty-plea conviction and 824-month sentence for violation of the Hobbs Act, 18 U.S.C. § 1951, and carrying or using a firearm, in violation of 18 U.S.C. § 924(c)(1)-(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, United States v. Kelly, 422 F.3d 889, 891-92 (9th Cir. 2005), and we vacate and remand.
Perez challenges the district court’s determination that he was a career offender for sentencing purposes. See U.S.S.G. § 4B1.1. The Government has conceded error in this regard, because one of the predicate offenses was too old to be counted. See U.S.S.G. § 4A1.2(e). We agree that the sentence should be vacated and remanded for proceedings consistent with this disposition.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.